Case: 18-10981   Date Filed: 06/04/2019   Page: 1 of 4


                                                       [DO NOT PUBLISH]




           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 18-10981
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 3:17-cr-00225-WKW-WC-1



UNITED STATES OF AMERICA,

                                                          Plaintiff - Appellee,

                                 versus

WILLIAM ANTHONY GOSHA, III,
a.k.a. Boo Boo,
a.k.a. Boo,
a.k.a. Gosh,

                                                       Defendant - Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Alabama
                    ________________________

                             (June 4, 2019)
              Case: 18-10981     Date Filed: 06/04/2019   Page: 2 of 4


Before MARCUS, ROSENBAUM, and EDMONDSON, Circuit Judges.



PER CURIAM:



      William Gosha appeals his 360-month total sentence for conspiracy to

defraud the government, 18 U.S.C. § 286 (Count 1), mail fraud, 18 U.S.C. § 1341

(Counts 4-25), wire fraud, 18 U.S.C. § 1343 (Counts 26-28), and aggravated

identity theft, 18 U.S.C. § 1028A(a)(1) and (c)(5) (Counts 31-55). Gosha argues

that the district court procedurally erred by failing to make a “meaningful loss

calculation” when it held him accountable for the entire intended loss amount

proffered by the government, without independent calculation. Gosha says that, by

adopting the government’s proffer that Gosha was responsible for 9,000 or more

fraudulent tax returns claiming $25 million in fraudulent refunds, the court “failed

to ask the critical questions” of whether the returns were (1) within the scope of the

conspiracy and (2) reasonably foreseeable.

      We review a district court’s determination of the loss amount under the

Sentencing Guidelines for clear error. United States v. Baldwin, 774 F.3d 711, 727

(11th Cir. 2014). We will conclude that a finding of fact is clearly erroneous only

if we are “left with a definite and firm conviction that a mistake has been

committed.” United States v. Pierre, 825 F.3d 1183, 1191 (11th Cir. 2016). A


                                          2
              Case: 18-10981      Date Filed: 06/04/2019   Page: 3 of 4


district court can make factual findings for the loss amount based on undisputed

facts in the Presentence Investigation Report (“PSI”), trial evidence, and evidence

presented at sentencing. Baldwin, 774 F.3d at 727. That court need not make a

“precise determination of loss,” only a “reasonable estimate of the loss, given the

available information.” Id.

      Section 2B1.1(b)(1)(L) of the Guidelines provides that a defendant is subject

to a 22-level enhancement if the loss attributable to the defendant is more than

$25 million. U.S.S.G. § 2B1.1(b)(1)(L). The Guideline commentary states that

“loss is the greater of actual loss or intended loss.” Id. § 2B1.1, comment.

(n.3(A)). The Guidelines define “actual loss” as the “reasonably foreseeable

pecuniary harm that resulted from the offense” and “intended loss” as the

“pecuniary harm that the defendant purposely sought to inflict.” Id. § 2B1.1,

comment. (n.3(A)(i)-(ii)).

      We have concluded that a court’s failure to make an explicit finding about

the scope of relevant conduct in a loss calculation is not reason for reversal, as long

as the record otherwise supports the court’s determination. United States v.

Maitre, 898 F.3d 1151, 1160 (11th Cir. 2018) (citing Baldwin, 774 F.3d at 727).

The evidence must be sufficient for the court to have reasonably made a finding

that the evidence supports the loss calculation. See id. But we said in United

States v. Medina that the court’s lack of a factual finding constituted clear error


                                           3
              Case: 18-10981     Date Filed: 06/04/2019     Page: 4 of 4


when it made its finding on the amount of loss with no explanation of what

“reliable and specific evidence it used to calculate the loss amount”: which was

insufficient for us to “determine what factual basis was used to reach the

conclusion” made by the court, even upon our independent review of the record.

485 F.3d 1291, 1304 (11th Cir. 2007). We have also written that, in the context of

multiple codefendants, the sentencing court need not make “individualized

findings” on the scope of the defendant’s activity, as long as the record supports

the court’s determinations. Pierre, 825 F.3d at 1198. A sentencing court “may

hold participants in a conspiracy responsible for the losses resulting from the

reasonably foreseeable acts of co-conspirators.” Id.

      Here, the district court did not clearly err in its loss calculation because the

court pointed to “reliable and specific evidence it used to calculate the loss

amount,” and because the grand scale of this conspiracy and Gosha’s primary role

in said conspiracy provide sufficient record evidence to support the court’s finding

that Gosha was accountable for the entirety of the intended loss amount. See

Medina, 485 F.3d at 1304; Maitre, 898 F.3d at 1160.

      AFFIRMED.




                                           4